Citation Nr: 0532383	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-26 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for low back disability, 
defined as degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active duty service from May 1975 to May 1979 
and from January 1991 to March 1991.  He remained in the 
Reserve, following his March 1991 discharge, until June 1999. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Board hearing was 
held at the local RO in July 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he injured his low back while on 
active duty for training during a two week period when he had 
to carry 40 pounds of equipment over a three day period.  
Originally, the veteran's December 2001 claim indicated that 
he injured his back in 1992.  However, in an April 2002 
written statement, the veteran claimed the injury occurred in 
1993.  Further, in a July 2002 written statement and in his 
hearing testimony, the veteran clarified that the injury 
occurred in 1994.  The medical evidence of record shows that 
treatment for low back pain began in May 1994.  The veteran 
testified on page 3 of the hearing transcript that he did not 
receive treatment while on duty, but rather once he returned 
home.  

Private clinical records in May 1994 show complaints of back 
pain for a two week period.   It appears that the veteran was 
referred for a magnetic resonance imaging (MRI).  A May 1994 
private MRI report states that the appellant had persistent 
back pain for the last two weeks.  The MRI scan showed small 
central posterior bulge of the L5-S1 intervertebral disc seen 
with minimal extrinisic pressure on the thecal sac.  A small 
posterior bulge of the L4-L5 intervetebral disc slightly to 
the left side of the midline was seen resulting in mild 
extrinsic pressure on the thecal sac.  No other significant 
posterior bulging or posterior herniation of any other 
intervetebral discs was seen and there was no evidence of 
intrathecal mass lesion.  No significant degenerative changes 
of the intervertebral discs are seen.  Lordotic curvature of 
the lumbar spine was relatively shallow.  

The veteran's U.S. Army Reserve chronological statement of 
retirement points shows that during the period of February 
24, 1994 to February 23, 1995, the veteran had 14 active duty 
points, which indicates that he may have performed two weeks 
of active duty for training during this period.  Thus, given 
the medical evidence of treatment for a low back injury 
reportedly occurring in late April or early May 1994, the 
Board finds that more information is needed concerning the 
time period of the appellant's active duty for training 
during 1994.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the dates with the service 
department of the veteran's two week 
active duty for training in 1994.  Also, 
ask the veteran to provide copies of 
orders concerning his active duty for 
training in 1994.  If this information is 
not readily available or obtainable, this 
fact should be documented for the record.

2.  If and only if the veteran's two 
weeks of active duty for training ended 
during the three week period prior to May 
12, 1994, the veteran should be scheduled 
for a VA examination to determine the 
nature, extent and etiology of any 
currently manifested low back disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current low back 
disability is related to an injury during 
active duty for training that ended 
during the three week period prior to May 
12, 1994 as opposed to other causes.  

3.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


